Title: To Benjamin Franklin from Dorothea Blunt, 23 May 1772
From: Blunt, Dorothea
To: Franklin, Benjamin


My Dear Sir
Saturday May the 23d [1772]
Tho you had never done anything with a design to give me pleasure I shou’d love you for that constant disposition everyone that knows you know you feel to give pleasure to all your fellow creatures. But you have My honour’d friend often given it to me in the very Manner and thing adapted to gratify, and make truly thankful for it. The Piano Forte I ask’d you to lend me and when I did so fully intended answering your wish both by playing on it myself and hearing it play’d on by others; but as I shall not do either in the place it now occupies I came hither this day to ask your permission to have it remov’d to Streatham, where I spend more time, see more Company, and shall oblige the Brother I am with when there, by the addition of an Instrument so well adapted to his house. As I propose being in London next Tuesday, I would not trouble you to write to me before, for if you do I shall not receive it till then. Adieu my dear Sir and believe me Your much esteem’d and oblig’d Humble Servant
D: Blunt
 
Addressed: Doctor Franklin
